Dore, J.
Defendant appeals a trial court order extending his period of probation.
Issue
Did the trial court have authority to enter its April 26, 1979, order extending the period of defendant's probation until April 1984?
Facts
The following chronology sets forth the relevant events:
October 23, 1973. Defendant pleads guilty to a charge of burglary in the second degree.
April 12, 1974. Trial court defers imposition of sentence and places defendant on probation for 5 years.
December 21, 1976. State requests that probation revocation hearing be conducted. Defense counsel requests that the proceeding be stayed, contending that the defendant was not competent to understand the nature of the hearing. Trial court orders that defendant be committed to Western State Hospital for a 15-day observation period and further orders that the revocation proceeding be stayed during such period.
January 11, 1977. Defense counsel requests court to extend commitment for 90 days or until such time as defendant regains competency. Trial court grants request and stays revocation proceeding during examination period. Probation court ruled that the effect of these two orders staying proceedings was to extend the probationary period for 105 days.
April 29, 1977. Defendant regains competency and court enters an agreed order modifying the conditions of probation by requiring defendant to enter the mentally ill offender program at Western State Hospital.
Early March 1978. State requests a review hearing to extend defendant's probation. Notice of hearing was given to defendant and defense counsel. Hearing was scheduled for March 20, but canceled at the request of defendant's therapist who stated that such a hearing would be counterproductive to defendant's treatment.
*299March 14, 1978. Court enters an ex parte order extending defendant's probation 2 years to March 14, 1980.
April 12, 1979. Original 5-year probationary period expires.
April 26, 1979. Court conducts probation revocation hearing and orders that defendant's probation be extended to April 12, 1984, with probation conditioned upon defendant remaining at Western State Hospital.
Decision
RCW 9.95.230 authorizes a trial court to revoke, modify, or change its order suspending the imposition of a sentence at any time during the course of probation. A trial court loses its power to impose a sentence at the end of the probationary period. State v. Nelson, 92 Wn.2d 862, 601 P.2d 1276 (1979). Defendant argues that since the original probationary period expired on April 12, 1979, the trial court was without authority to enter its April 26, 1979, order extending the period of probation until April 1984.
The State argues that the defendant's term of probation did not expire on April 12, 1979, due to two prior extensions of probation. First, the trial court entered a March 14, 1978, order extending the period of probation to March 14, 1980. Defendant disputes the validity of this order on due process grounds. Second, a 105-day stay in proceedings due to defendant's incompetency extended the period of probation to July 26, 1979. We can find no authority for this proposition, and refuse to accept such rationale.
The remaining issue before this court is whether the March 14, 1978, order, extending the period of probation, was entered in violation of the defendant's rights under the due process clauses of the state and federal constitutions.
In proceedings where a probationer may be "condemned to suffer grievous loss," certain minimum requirements of due process must be satisfied. Morrissey v. Brewer, 408 U.S. 471, 33 L. Ed. 2d 484, 92 S. Ct. 2593 (1972). Hence, a probationer must be given notice and the *300right to a hearing in a probation revocation proceeding because a revocation of probation results in a loss of liberty which constitutes a "grievous loss." Gagnon v. Scarpelli, 411 U.S. 778, 36 L. Ed. 2d 656, 93 S. Ct. 1756 (1973); Morrissey v. Brewer, supra. However, some courts have held that minimum due process requirements need not be met in an extension of probation proceeding because a loss of liberty is not involved. United States v. Carey, 565 F.2d 545 (8th Cir. 1977); Ockel v. Riley, 541 S.W.2d 535 (Mo. 1976). The reasoning of these cases does not control the subject case because the extension of probation herein would effect an increased restriction on the probationer's liberty. Accordingly, we agree with the holding of Skipworth v. United States, 508 F.2d 598 (3d Cir. 1975), wherein the court held that ex parte extensions of probation are inadvisable because of the potential for prejudice, to wit:
Accordingly, we will hereafter require the district courts in this Circuit before extending probation to provide notice to the probationer of the proposed extension and advise him that he has a right to a hearing should he so desire, together with the assistance of counsel.
Skipworth v. United States, supra at 602-03.
In the subject case, the defendant was notified in early March 1978, of a proposed hearing to extend probation. This proceeding was canceled when defendant's therapist stated that a hearing would be counterproductive in light of the defendant's mental condition. On March 14, 1978, an ex parte order, extending probation until March 1980, was entered. Nothing in the record indicates that defendant or defense counsel was notified of the State's intent to submit such an order. Further, defendant was not advised that he had a right to a hearing.1
*301We hold that the minimum requirements of due process, as enunciated in Skipworth v. United States, supra, were not satisfied. Consequently, the terms of the original April 12, 1974, order, deferring sentencing and placing defendant on probation for 5 years, remained in effect. By the terms of that order, defendant's probationary period expired on April 12, 1979, and the trial court was without authority to enter its April 26, 1979, order extending probation. Accordingly, the April 26, 1979, order of the trial court is vacated and set aside, and the defendant, Louis Alton Campbell, is forthwith ordered released from the jurisdiction of the State.
James, A.C.J., concurs.

 Trial Judge T. Patrick Corbett, on June 11, 1979, signed findings of fact, including finding of fact No. 5, providing:
"That on March 14, 1978, the Honorable T. Patrick Corbett, signed an ex parte order the sole effect of which was to entend [sic] probation two years from *301March 14, 1978. There was no hearing held prior to the entry of this order. There was no waiver of presence."